DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 5/24/2022 has been entered. Claims 1-20 remain pending in this application.
Response to Arguments
Applicant's arguments filed 5/24/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Zubok as evidenced by Suddaby does not teach the newly amended limitation that a body that is substantially saddle-shaped and configured to be disposed in a cavity between a first toroidal shape and a second toroidal shape without being coupled to the first toroidal shape or the second toroidal shape, the examiner disagrees. It is first noted that this limitation is functional and that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). The examiner suggests including positively recited structural limitations to clarify this feature of the present invention. Second, this newly added limitation is met when an upper located vertebra (L1) is interpreted as having the first toroidal shape and a non-subsequent, lower located vertebra (L4) is interpreted as having the second toroidal shape, and the body of the device is disposed in a cavity defined by two middle located vertebrae (L2 and L3), which is between the first toroidal shape and the second toroidal shape, without being coupled to the first or second toroidal shape, as claimed. See annotated fig. 2 of Suddaby for reference.
[AltContent: textbox (Second toroidal shape)][AltContent: arrow][AltContent: arrow][AltContent: textbox (body)][AltContent: textbox (First toroidal shape)][AltContent: arrow]
    PNG
    media_image1.png
    385
    259
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 2-15 and 17-20 are necessarily rejected because they depend from rejected claims 1 and 16, respectively. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 21 of applicant’s specification teaches that the device may be used to receive the end of a bone in direct or indirect or floating (i.e., intermittent) contact with interpositional saddle surface. However, a body configured to be disposed in a cavity between a first toroidal shape and a second toroidal shape without being coupled to the first toroidal shape or the second toroidal shape is not properly described in the application as filed, particularly since the term “coupled” is defined by the Cambridge Advanced Learner’s Dictionary as: to be joined or combined, and the disclosed device is intended to be joined and/or combined, at least to some degree, with the first and second toroidal shape of the respective bones that define the cavity in which the device is configured to be disposed. The examiner suggests including positively recited structural limitations that better clarify this apparent feature of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2010/0292800 A1 to Zubok (Zubok), as evidenced by US Patent Application Publication No. 2018/0193158 A1 to Suddaby (Suddaby).
Regarding at least claim 1
Zubok teaches a kit for preparing an intervertebral disc space for receiving an implant (abstract).

    PNG
    media_image2.png
    113
    128
    media_image2.png
    Greyscale


Zubok meets the limitations of a device, comprising: a body (104) that is substantially saddle-shaped (paragraph 0071 discloses the articulating surface 130 of bottom element 104 includes a toroidal saddle-shaped surface) and configured to be disposed in a cavity between a first toroidal shape and a second toroidal shape without being coupled to the first toroidal shape or the second toroidal shape (paragraph 0062 discloses that the implant which includes the bottom element/body 104 is inserted into a disc space between adjacent vertebrae, for example L3 and L4, and Suddaby teaches that it is well known in the art that the perimeter of a vertebral body is toroidal in paragraph 0037 – therefore the implant of Zubok is disposed between, without being directly coupled to, a first toroidal shape of an upper vertebrae, for example L1, and a second toroidal shape of a lower vertebrae, for example L4), the body being configured to have a first saddle surface aligned on a first axis (convex saddle-shaped surface extending between posterior and anterior ends 132, 134) and a second saddle surface aligned on a second axis (concave saddle-shaped surface extending between the sides 136, 138); and a channel (the length of curvature of the articulating surface of Zubok) formed on the body (104) comprising a portion of the first saddle surface and another portion of the second saddle surface (paragraph 0071 discloses that the articulating surface 130 includes the concave and convex saddle-shaped surfaces), the first saddle surface (convex saddle-shaped surface extending between posterior and anterior ends 132, 134, shown in fig. 3E) being disposed on a side of the body (the side between anterior and posterior ends shown in fig. 3C) and the second saddle surface (concave saddle-shaped surface extending between the sides 136, 138) being disposed on an opposite side of the body (the side shown in fig. 3E), the first axis being substantially orthogonal to the second axis (see annotated fig. 3F).  
[AltContent: connector][AltContent: connector][AltContent: textbox (Second axis)][AltContent: textbox (First axis)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    191
    197
    media_image3.png
    Greyscale

	The examiner notes the use of functional language throughout the claims. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 2
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises a protrusion (paragraph 0070 discloses two projections 140A, 140B on the bottom element/body 140).  
Regarding at least claim 3
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises a plurality of protrusions (paragraph 0070 discloses two projections 140A, 140B on the bottom element/body 140).
Regarding at least claim 4
  Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises a plurality of protrusions, each of the plurality of protrusions being disposed at a corner of the body (paragraph 0070 discloses two projections 140A, 140B on the bottom element/body 140; fig. 3A shows that the ends of the projections are disposed at the corners of the body, particularly since the term “at” is defined as: a function word to indicate presence or occurrence in, on, or near).  
Regarding at least claim 5
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the cavity is a joint between two or more bones (the implant of Zubok is inserted between adjacent vertebrae as disclosed in paragraph 0062).  
Regarding at least claim 6
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the cavity is a joint formed between two or more bones within an anatomical region (the implant of Zubok is inserted between adjacent vertebrae as disclosed in paragraph 0062).  
Regarding at least claim 7
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body is substantially curved and is configured to positionally align the body within the cavity formed between the first toroidal shape and the second toroidal shape (the body 104 of Zubok has a concave/convex surface 130 that is substantially curved as disclosed in paragraph 0071 and would positionally align the body within the cavity when inserted between adjacent vertebrae as disclosed in paragraph 0062).  
Regarding at least claim 8
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the first saddle surface is axially aligned to a first toroidal surface of the first toroidal shape and the second saddle surface is axially aligned to a second toroidal surface of the second toroidal shape (the saddle-shaped surfaces 130 of Zubok are axially aligned with the toroidal surfaces when inserted between adjacent vertebrae as evidenced by fig. 2 of Suddaby).

    PNG
    media_image1.png
    385
    259
    media_image1.png
    Greyscale

Regarding at least claim 9
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the first saddle surface is axially aligned to a first toroidal surface of the first toroidal shape and the second saddle surface is axially aligned to a second toroidal surface of the second toroidal shape when the device is inserted into the cavity (the saddle-shaped surfaces 130 of Zubok are axially aligned with the toroidal surfaces when inserted between adjacent vertebrae as evidenced by fig. 2 of Suddaby).  
Regarding at least claim 10
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the first saddle surface and the second saddle surface are configured to axially align the body with a first axis associated with a first toroidal surface of the first toroidal shape (the saddle-shaped surfaces 130 of Zubok axially align the body 104 with a first axis associated with the first toroidal surface when inserted between adjacent vertebrae as evidenced by fig. 2 of Suddaby).
Regarding at least claim 11
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more protrusions (140A, 140B) configured to prevent the first toroidal shape from contacting the second toroidal shape (the protrusions, along with the body, separate the vertebrae that the implant is inserted between).  
Regarding at least claim 12
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more protrusions configured to prevent the device from displacing from the cavity (the protrusions keep the implant in place and therefore prevent movement/displacing from the cavity).  
Regarding at least claim 13
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more structures (protrusions; 140A, 140B) configured to prevent the first toroidal shape from contacting the second toroidal shape (the protrusions, along with the body, separate the vertebrae that the implant is inserted between).  
Regarding at least claim 14
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more structures configured to prevent the body from displacing from the cavity (the protrusions keep the implant in place and therefore prevent movement/displacing from the cavity).  
Regarding at least claim 15
Zubok as evidenced by Suddaby teaches the device of claim 1, wherein the body comprises one or more structures configured to maintain anatomical alignment of the body within the cavity (the protrusions keep the implant in place between the vertebrae and therefore maintain anatomical alignment of the body within the cavity).  
Regarding at least claim 16
Similar to above, Zubok also meets the limitations of a device, comprising: a body (104) having a first toroidal receiving surface (convex saddle-shaped surface extending between posterior and anterior ends 132, 134, shown in fig. 3E) and a second toroidal receiving surface (concave saddle-shaped surface extending between the sides 136, 138) and the body being configured to be disposed between a first toroidal shape and a second toroidal shape without being coupled to the first toroidal shape and the second toroidal shape (paragraph 0062 discloses that the implant which includes the bottom element/body 104 is inserted into a disc space between adjacent vertebrae, for example L3 and L4, and Suddaby teaches that it is well known in the art that the perimeter of a vertebral body is toroidal in paragraph 0037 – therefore the implant of Zubok is disposed between, without being directly coupled to, a first toroidal shape of an upper vertebrae, for example L1, and a second toroidal shape of a lower vertebrae, for example L4), the first toroidal receiving surface being disposed on a side of the body (the side between anterior and posterior ends shown in fig. 3C) and the second toroidal receiving surface being disposed on an opposite side of the body (the side shown in fig. 3E; since the term “side” has not been defined by the claim, this limitation can be interpreted as any part of the body; therefore the medial-lateral portion of the articulation surface is construed as being disposed on an opposite side of the anterior-posterior portion of the surface since the two surfaces have axes that extend in opposite directions and since the anterior-posterior surface is convex and therefore opposite the concave medial-lateral surface), the first toroidal receiving surface being substantially orthogonal to the second toroidal receiving surface (see annotated fig. 3F), the body having a cross section that is substantially rectangular and is orthogonal to an axis of the body (the cross section of the bottom element/body 104 is substantially rectangular and is orthogonal to an axis of the body, particularly since the term substantially is broad) and having another cross section having a curvature attribute (concave and/or convex curves) that is greater than another curvature attribute associated with one or more bones adjacent to a joint in which the body is inserted, the another cross section being orthogonal to another axis that is orthogonal to the axis (Zubok discloses differing radii of the opposing articulation surfaces such that the top and bottom elements are able to axially rotate relative to one another about the longitudinal axis of the spinal column – therefore a curvature attribute of another cross section orthogonal to another axis is interpreted as being greater than another curvature attribute associated with one or more bones adjacent to a joint in which the body is inserted, particularly since the term associated is broad and can be met by either the top or bottom element taught by Zubok).  
[AltContent: connector][AltContent: connector][AltContent: textbox (Second axis)][AltContent: textbox (First axis)][AltContent: connector][AltContent: connector]
    PNG
    media_image3.png
    191
    197
    media_image3.png
    Greyscale

	The examiner notes the use of functional language throughout the claims. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding at least claim 17
Zubok as evidenced by Suddaby teaches the device of claim 16, wherein the curvature attribute is associated with a distal or proximal end of a bone substantially adjacent to the joint (the concave and/or convex curve is associated with a distal or proximal end of one of the adjacent vertebrae).  
Regarding at least claim 18
Zubok as evidenced by Suddaby teaches the device of claim 16, wherein the another curvature attribute is associated with another distal or proximal end of another bone substantially adjacent to the joint (the concave and/or convex curve is associated with another distal or proximal end of one of the adjacent vertebrae). 
Regarding at least claim 19
 Zubok as evidenced by Suddaby teaches the device of claim 16, wherein the body is configured to substantially maintain a position and an anatomical alignment of the body within a cavity associated with the joint, the joint being formed between two or more bones (the implant is kept in place between the vertebrae and therefore maintains anatomical alignment of the body within the cavity).  
Regarding at least claim 20
Zubok as evidenced by Suddaby teaches the device of claim 16, wherein the body comprises a periphery configured to prevent two or more bones from physical contact (the periphery can be seen in fig. 3A of Zubok and is used for spacing two vertebra apart thereby keeping them from physical contact).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             

/Jennifer Dieterle/           Supervisory Patent Examiner, Art Unit 3774